UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2014 Commission File No. 333-192107 Premier Pacific Construction, Inc. (exact name of registrant as specified in its charter) Nevada 90-0920687 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 13103 Golden Way Poway,CA92064 (Address of principal executive offices)(zip code) Registrant’s telephone number, including area code –(858) 748-7152 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes­x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes­­o No x As of November 13, 2014 Premier Pacific Construction, Inc. had5,144,000shares of common stock outstanding (post forward-split).Please see information under Item 5 – Other Information concerning the forward-split. 1 Table of Contents Table of Contents Part I. Financial Information 3 Item 1. Financial Statements (Unaudited) 3 Balance Sheets – As of September 30, 2014 and December 30, 2013 3 Statements of Operations – for the three months and nine months ended September 30, 2014 and 2013. 4 Statements of Cash Flows – for the nine months ended September 30, 2014 and 2013. 5 Notes to Financial Statements 6 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3.Quantitative and Qualitative Disclosures about Market Risk 12 Item 4.Controls and Procedures 12 Part II. Other Information 14 Item 1.Legal Proceedings 14 Item 1A. Risk Factors 15 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3.Defaults upon Senior Securities 15 Item 4.Removed and Reserved 15 Item 5.Other Information 15 Item 6.Exhibits 15 Signatures 16 2 Table of Contents Part I. Financial Information Item 1. Financial Statements (Unaudited) PREMIER PACIFIC CONSTRUCTION INC. Balance Sheets (Unaudited) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Other current assets Pre-paid expenses Total Current Assets Fixed assets Computer and office equipment TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable Loan from shareholder Progress billings - Total current liabilities TOTAL LIABILITIES $ $ STOCKHOLDER'S EQUITY (DEFICIT) Common Stock $0.001 par value, 75,000,000 authorized and 5,144,000 issued Additional paid-in capital Accumulated Deficit ) ) TOTAL STOCKHOLDERS' EQUITY(DEFICIT) ) ) TOTAL LIABILITITES & STOCKHOLDERS' EQUITY (DEFICIT) $ $ See accompanying notes to unaudited condensed financial statements. 3 Table of Contents PREMIER PACIFIC CONSTRUCTION INC. Statements of Operations (Unaudited) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 30, 2014 September 30, 2013 September 30, 2014 September 30, 2013 Revenue Third party revenue - - Total revenue - - Cost of goods sold Job related costs - Gross profit ) - Operating costs Professional fees General and administrative Total operating costs Net Income (loss) Basic and dilutive earnings per share ) Weighted average number of common shares outstanding basic and diluted See accompanying notes to unaudited condensed financial statements. 4 Table of Contents PREMIER PACIFIC CONSTRUCTION INC. Statements of Cash Flows (Unaudited) Nine Months Ended Nine Months Ended September 30, 2014 September 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (loss) $ $ ) Changes in operating assets and liabilities: Pre-paid expenses - - Progress billings ) - Accounts payable - Net cash used in operating activities ) ) INVESTING ACTIVITIES Computer and office equipment - ) Net cash provided by investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from shareholder loans - Repayment of shareholder loans ) - Net cash provided by financing activities ) Net change in cash ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to unaudited condensed financial statements. 5 Table of Contents PREMIER PACIFIC CONSTRUCTION, INC. NOTES TO (UNAUDITED) FINANCIAL STATEMENTS September 30, 2014 1.ORGANIZATION AND BASIS OF PRESENTATION Premier Pacific Construction, Inc. (“The Company”) was originally incorporated in the State of California on July 28, 2000 in the name of Francella’s Kitchen and Bath Refinishing Inc. to engage in the business of small scale construction, repairs and alterations for residential clients. On August 8, 2008 the Company changed its name to Premier Pacific Construction, Inc., a California Corporation (“PPC-CA”). The Company merged with Premier Pacific Construction Inc., a Nevada Corporation (“PPC-NV”) in March of 2012. The accompanying unaudited interim financial statements of the Company have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s most recent Annual Financial Statements which were included in the Company’s Amendment No.2 to Form S-1 as filed with the Securities and Exchange Commission on April 29, 2014. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim period presented have been reflected herein. The results of operations for the interim period are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal period, as reported in the Form 10-K, have been omitted. We do not expect the adoption of recently issued accounting pronouncements to have a significant impact on our results of operations, financial position or cash flow. 2. GOING CONCERN CONSIDERATION These financial statements have been prepared on a going concern basis which assumes the Company will be able to realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company anticipates future losses in the development of its business raising substantial doubt about the Company’s ability to continue as a going concern. The ability to continue as a going concern is dependent upon the Company generating profitable operations in the future and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due. Management intends to finance operating costs over the next twelve months with existing cash on hand, loans from directors and/or issuance of common shares. The financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. 6 Table of Contents 3. RELATED PARTY TRANSACTIONS In the period ending September 30, 2014, the loan from the majority shareholder was paid by $13,400 and $ 663 is still outstanding. The loan carries no interest, has no maturity date. There have been no other related party transactions during the period ending September 30, 2014. 4. SUBSEQUENT EVENTS On November 6, 2014, the Company’s Board of Directors approved a four-for-one (4-1) forward split (“Forward split”) of its issued and outstanding shares of common stock to shareholders of record as of October 31, 2014 (“Record Date”) to be effective on November 7, 2014 (“Effective Date”). A majority of the Company’s shareholders approved the Forward Split by unanimous written consent without a meeting on November 6, 2014. All shares and per share amounts in the financial statements have been adjusted to give retroactive effect to the four-for-one (4-1) Forward Stock Split. 7 Table of Contents Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Plan of Operations All statements contained in this Report, other than statements of historical facts, that address future activities, events or developments, are forward-looking statements, including, but not limited to, statements containing the word “believe,” “anticipate,” “expect” and word of similar import.These statements are based on certain assumptions and analyses made by us in light of our experience and our assessment of historical trends, current conditions and expected future developments as well as other factors we believe are appropriate under the circumstances.Although the Company believes that the expectations reflected in such forward-looking statements are reasonable, forward-looking statements are subject to risks and uncertainties that could cause actual results to differ from those projected.The Company cautions investors that any forward-looking statements made by the Company are not guarantees of future performance, and that actual results may differ materially from those in the forward-looking statements.Such risks and uncertainties include, without limitation: established competitors who have substantially greater financial resources and operating histories, regulatory delays or denials, ability to compete as a start-up company in a highly competitive market, and access to sources of capital. The following discussion and analysis should be read in conjunction with our financial statements and notes thereto included elsewhere in this Report.Except for the historical information contained herein, the discussion in this Report contains certain forward-looking statements that involve risks and uncertainties, such as statements of our plans, objectives, expectations and intentions.The cautionary statements made in this Report should be read as being applicable to all related forward-looking statements wherever they appear in this Report.The Company's actual results could differ materially from those discussed here. We were originally incorporated in the State of California on July 28, 2000 in the name of Francella’s Kitchen and Bath Refinishing Inc. to engage in the business of small scale construction, repairs and alterations for residential clients. On August 8, 2008 the Company changed its name to Premier Pacific Construction, Inc., a California Corporation (“PPC-CA”). The Company merged with Premier Pacific Construction Inc., a Nevada Corporation (“PPC-NV”) in March of 2012. Our plan is to continue to provide general contracting and construction services as we have done for more than a decade.In addition, we are also pursuing opportunities to work with homeowners who wish to sell their homes in the currently weak real estate market and wish to make certain renovations and upgrades to increase their potential sales price.In order to assist the homeowners, we will complete the renovations and upgrades (hereinafter “pre-sale renovation and upgrade services”) with no up-front out of pocket costs to the homeowner.Rather, the homeowner will agree to pay for our services through escrow when they sell.We plan to market our services to real estate brokers. 8 Table of Contents We have not yet begun marketing our pre-sale renovation and upgrade services to real estate brokers and have expended zero funds on marketing our pre-sale renovation and upgrade services to date. We have only established a few business relationships with real estate brokers in San Diego County.Our current lack of assets and no plan for obtaining additional funding may preclude our ability to execute on our business plan. The Company will most likely require additional funding for development and this additional funding may be raised through debt or equity offerings.Management has yet to decide what type of offering the Company will use or how much capital the Company will attempt to obtain and there is no guarantee that the Company will be able to raise any capital through any type of offerings. For these reasons, our auditor has expressed substantial doubt about our ability to continue as a going concern. The Company has been operating since 2000, offering general construction services within San Diego County, California.Over the past two years, we have had little revenue from operations and limited assets.Our plan is to continue to offer general construction services while expanding our business into renovation of real estate properties to be sold. During the next 12 months the Company will concentrate on networking with local real estate brokers who could refer homeowners who are interested in selling their properties, but need renovations and/or upgrades to increase the market value.Our 12 month plan also includes building a website to attract real estate brokers and homeowners, completing our sub-contractor list, prospect for clients, and marketing our business on affiliate websites. Within the next 6 months, we plan to have our website completed.For our internet marketing efforts, the website content will be search engine optimized, as well as outreaches to relevant partner sites and blogs to build link exchanges, driving traffic to our site.A stylish direct mail piece will also be produced highlighting our services and targeted to real estate brokers. We anticipate that the design and development of the website will take approximately six weeks and the customer outreach will take six months. We will immediately begin our advertising and marketing to source prospective realtor partners, investors and contractors through cold calls, referencing state lists of licensed and registered contractors, and direct mail strategies.We will focus our marketing on real estate brokers, agents and real estate investor professionals.The following table summarizes our planned marketing activities. 9 Table of Contents Planned activities
